Proceeding pursuant to CPLR article 78 to review a determination of the State of New York Department of Motor Vehicles, Appeals Board, dated *662December 16, 2002, which confirmed the findings of an administrative law judge, dated March 18, 2002, made after a hearing, that the petitioner violated New York City Traffic Rules and Regulations (34 RCNY) § 4-15 (b) (9) and Vehicle and Traffic Law § 401 (7) (F) (b), and imposed a penalty.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
Judicial review of an administrative determination made after a hearing is limited to whether the determination is supported by substantial evidence based upon the entire record (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180 [1978]; Matter of Masons v Martinez, 8 AD3d 671 [2004]; Matter of L. Camino Trucking v Martinez, 5 AD3d 597 [2004]). Moreover, a reviewing court will not weigh evidence and assess credibility, since these functions are committed to the Administrative Law Judge (see Matter of Scara-Mix, Inc. v Martinez, 305 AD2d 418 [2003]; Matter of Grace & Sons v New York State Dept. of Motor Vehs., 266 AD2d 284 [1999]). As the determination was supported by substantial evidence, we decline to disturb it.
The petitioner’s remaining contention is without merit (see Matter of JPR Constr. Corp. v Martinez, 11 AD 3d 543 [2004]; Matter of IESI NY Corp. v Martinez, 8 AD3d 667 [2004]; Matter of Sureway Towing, Inc. v Martinez, 8 AD3d 490 [2004]; Matter of Clinton Ave. Constr. Corp. v Martinez, 8 AD3d 273 [2004]). Florio, J.E, Adams, S. Miller and Santucci, JJ., concur.